Exhibit 10.54

Summary Compensation for Non-Employee Directors

PC Connection, Inc.’s (the “Company’s”) non-employee directors currently consist
of: (i) Bruce Barone; (ii) Joseph Baute; and (iii) Donald Weatherson. In 2006,
non-employee directors of the Company received an annual retainer. In addition
to this retainer, non-employee directors were entitled to receive a fee for each
regularly scheduled board meeting attended in person and a fee for each
committee meeting attended. The table below sets forth the annual retainer, per
board meeting fees and per committee meeting fees paid to our non-employee
directors in 2006:

 

        Director   Annual Retainer(1)  

Fee Per Board

Meeting Attended

 

Fee Per Committee

Meeting Attended

       

Bruce Barone

  $36,000   $1,500   $1,500        

Joseph Baute

  $36,000   $1,500   $1,500        

Donald Weatherson

  $36,000   $1,500   $1,500

 

(1) In addition, the non-employee directors receive reimbursement for all
reasonable expenses incurred in attending board and committee meetings.

In October 2006, the Board of Directors approved the grant of restricted stock
to Directors Barone and Baute in the amount of 5,000 shares each. The
restrictions on sale of such shares will be released at a rate of 25% per year
on the first four anniversaries of the date of grant.